PER CURIAM:
Josh Shapiro appeals the district court’s order dismissing his civil complaint as frivolous under 28 U.S.C. § 1915(e) (2000). We have reviewed the record and find that the appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Shapiro v. City of Virginia Beach Central Library, No. 2:06-cv-00280-JBF (E.D. Va. filed June 7, 2006 & entered June 9, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

DISMISSED.